Cobb, J.
The sole question involved in this case is whether Gehling was induced by the fraud of Hinton, or of any or all of the defendants to give up the original note of Hinton, Brown & Co., or not. If he was, then upon the return, or *557offer to return of the Beaman notes and mortgage, and possibly without such return, he could recover against the late firm. The firm had the benefit of Gehling’s labor, for which he has-received nothing, and no settlement, or substitution of other securities, or the individual obligation of one of the partners, can be set up successfully against his claim, if the same is shown • to have been brought about by the misrepresentations or fraud of all or any of those who now seek to avail themselves of such arrangement. This being the case, it is then quite apparent that much irrelevant testimony was received by the court, and presumably considered by it, in reaching the findings and judgment in the case.
Of this character is the testimony of defendant Clegg,. as to the conditions of the dissolution, and as to what became of the securities taken by him as indemnity against having to pay any portion of the partnership debts. So also of the testimony of defendant Hinton, as to the financial responsibility of E. S. Towle. Neither this testimony, nor any answers to the questions objected to could' throw any possible light upon the character of the representations and inducements, by means of which Hinton obtained the possession of the firm note. The tender of the quit claim deed from Eulton and Slocumb, assignees of Hinton and Litchte, was inadmissible on many grounds, and the deed tendered was no conveyance in form.
From a careful examination of the record, we think that the learned court, which tried the cause below, was mistaken in the true character of the question submitted for its decision, and believing that injustice has been done in the case, the finding and judgment of the district court are reversed, and the cause remanded for a new trial.
Reversed and Remanded.